Exhibit 99.1 CONTACT: B. Grant Yarber President and Chief Executive Officer Phone: (919) 645-3494 Email: gyarber@capitalbank-nc.com FOR IMMEDIATE RELEASE Capital Bank Announces Fourth Quarter Goodwill Impairment Charge • Non-cash goodwill impairment charge of $65.2 million, partially offset by reduction in deferred taxes of $3.2 million. • No impact on cash flows or liquidity position and negligible impact on regulatory and tangible capital ratios. • No connection to or utilization of U.S. government capital from Capital Purchase Program. RALEIGH, N.C., March 12, 2009 – Capital Bank Corporation (Nasdaq: CBKN), the parent company of Capital Bank, today reported a revised net loss for the quarter ended December 31, 2008 of $62.1 million, or $5.50 per common share. The revision reflects a non-cash goodwill impairment charge based upon completion of the Company’s annual goodwill impairment evaluation. The goodwill impairment charge is a non-cash accounting adjustment to the Company’s financial statements that does not affect its cash flows or strong liquidity position and does not negatively impact its regulatory and tangible capital ratios. Capital Bank initially reported a net loss for the fourth quarter of $67 thousand, or $0.02 per common share. For the full year ended December 31, 2008, Capital Bank reported a revised net loss of $55.7 million, or $4.94 per common share, compared to an originally reported net income of $6.3 million, or $0.54 per common share. U.S. generally accepted accounting principles require companies to perform an annual test for goodwill impairment.
